UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DAREN DANZY, l
Plaintiff, §

v. § Civil Case No. 18-673
IATSE LOCAL 22 et a§., §
Defendants. l
)

 

ORDER

Under its collective bargaining agreements-with various local venues, the International
Alliance of Theatrical and Stage Employees’ Local 22 chapter runs a hiring hall for D.C.-area
stagehands, including pro se plaintiff Daren Danzy. After union members alleged Danz,y engaged
in verbal, physical, and sexual misconduct, Locai 22 held a hearing and suspended him from the
hiring hall 111 response, Danzy sued the union and several of its members in D.C. Superior Court
for breach of contract, breach of the implied covenant of good faith and fair dealing, and
defamation Tlie union and its members removed, and now move to dismiss Danzy’s complaint

under nine iz(b)(e).

“A Ruie l2(b)(6) motion to dismiss tests the legal sufficiency of a plaintiffs complaint.’1
Herror.r v. Fcnmie Mcie, 861 F.Sd 160, 173 (D.C. Cir. 2017). So before proceeding futtber_and
consistent With its obligation to “liberally construe[]” pro se complaints, Es!e[le v. Gaml)!e, 429
U.S. 97, 106 (l976)_the Court must figure out what Danzy’s complaint actually says. l-Iis
breach of contract claim boils down to an argument that Local 22 violated its own referral rules
by suspending him. See Compl. ‘W 45-52, ECF No, 1-2. His breach of good faith and fair dealing

claim goes a step fuither, arguing his suspension Was “uni'easonable, willful, reckless{,] and

unjustified."’ fail at jill 53-56. His defamation claim, by contrast, apparently alleges Local 22"5

policy of informing union members of his suspension constituted defamation ]d. at M 43, 57-63.

So at bottom, Danzy’s complaint challenges l_,ocal 22’5 application of its own rules and
policies. Yet federal law “allow[s] unions great latitude in resolving their own internal
controversies, and, where that fails, to utilize the agencies of Government most familiar with
union problems . . . before resort to the courts."' Cal)'ioon v. ch~vey, 379 U.S. 134, 140 (1964).
Specii`ically, the Labor Management Relations Act, 29 U.S.C. §§ 141_197 (LMRA), precludes

this Court’s jurisdiction over Danzy’s claims.

First, his challenge to Local 22’s application of its own referral rules, framed as claims
for breach of contract and breach of the implied covenant of good faith and fair dealing i`he
LMRA gives the National Labor Relations Board (NLRB) exclusive jurisdiction over claims by
bargaining unit members arguably constituting challenges to a union’s application of its rules or
policies. See.29 U.S.C. § lSS(b)(l)(A) (characterizing restrictive or coercive application of union
rules as an unfair labor practice); § 160(a) (giving the NLRB exclusive jurisdiction over unfair
labor practices); See also Scni Di`ego deg. Trades Cotmci`l v. Garmon, 359 U.S. 236, 245 (1959)
(“When an activity is arguably [an unfair labor practice under the LMRA], the States as well as
the federal courts must defer to the exclusive competence of the [NLRB] . . . .”). ln other words,
district courts have no authority to decide a bargaining unit member’s challenge to the union’s
application of its own rules or policies This is true even if the challenge is framed under state
common law: “lt is the conduct being regulated, not the formal description of governing legal
standards, that is the proper focus of concern.” Amalgmuafed Ass ’n ofSr., Elec. Ry. & Motor

Coach Emps. of Am. v. Lockridge, 403 U.S. 274, 292 (l97l). So because Danz,y challenges Local

l\)

22’s application of its own rules, jurisdiction for his breach of contract and breach of good faith

and fair dealing claims rest with the NLRB_not this Court.

'l`he same is true for Danzy’s defamation claim. As an initial matter, Danzy falls short of
his obligation to plead “sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.”’ Asficrqfr v. ]qbal, 556 U.S. 662, 678 (2009) (quoting Be!! Atl. Corp. v.
Twombfy, 550 U.S. 544, 570 (2007)). l-le never explains exactly what the allegedly defamatory
statements were; he only summarizes what they “convey[ed] and insinuat[ed].” See Coinpl. § 43.
And he never specifies who made the statements; though lie directly mentions the union at one
point, ial il 60, he more frequently refers to the plural “defendants” without specifying which
ones, e.g., id. ‘\l 61. Nor does he say who heard the statements beyond gesturing to “third parties.”
E.g,, id. ‘ll 58. Hence his defamation claim is precisely the kind of "‘unadorned, tlie-defendant[s]-
unlawfully~harmed»me accusation” tendering “naked assertion[s] devoid of further factual
enhancement” that Rule 8 forecloses Ashcrqft, 556 U.S. at 678 (second alteration in original)
(internal quotation-marks omitted) (quoting Ti'vombly, 550 U.S. at 557). See generally How‘ani v.
Mirtchev, 943 F. Supp. 2d 159, 169 (D.D.C. 2013) (noting "‘District of Columbia law"‘ requires a
plaintiffs “factual allegations of defamation be specific enough to allow [d]efendants to ‘fonn
responsive pleadings"" (quoting Ha!i, 977 A.2d 941, 948 (D.C. 2009))). But more importantly,
because the LMRA “encourage{s] free debate” in the context of labor relations, it preempts state
defamation law except where actual malice is found. Li`nn v. Um`tea' Plant Guard Workers, 383
U.S. 53, 61-62 (1966) (noting the LMRA “tolerates intemperate, abusive and inaccurate
statements made by the union during attempts to organize employees”). Thus_even excusing
his complaint’s other deficiencies_the LMRA preempts Danzy’s defamation claim since he

never alleges actual malice.

That leaves Danzy`s claims against the individual union members Yet the LMRA
specifically restricts liability for unfair labor practices to “only the union . . . [;] the union
members [a]re not to be subject to levy." Arki'nson v. Si'nclair Ref Co., 370 U.S. 238, 247-48
(1962). Put another way, plaintiffs cannot obtain monetary damages from individual union
members under state law for the union’s alleged violation of its own rules or polices (or for any
other alleged unfair trade practice), Ia',; see also Hollfe v. Smirh, 813 F. Supp. 2d 214, 220-21

(D.D.C. 2011`). Under the LMRA, those claims are cognizable only against the union itself.

In sum, the Court does not have the power to decide Danzy’s claims against the union,
and the LMRA bars his claims against the individual union members So since this Court lacks

jurisdiction, it GRANTS the defendants1 motion [6] and DISMISSES Danzy’s case.

Dare: MarchL/, 2019 ga c'. /'€\.l,,/£C

ll

Royce C. Lamberth
United States District Judge